Hatch, J.:
Upon a former appeal in this case where the complaint was challenged by demurrer, it was held that it constituted a single cause of action, “ and that is that the plaintiff has. been damaged by the united action of all of the defendants in pursuance of an agreement between them to accomplish an illegal purpose.” (Green v. Davies, 83 App. Div. 216.) The complaint therein, after charging the conspiracy and illegal combination, set out overt acts committed pursuant thereto, consisting .of slanderous words uttered and of libels published.- The amended complaint has made no change in these averments. The only addition to the complaint is the averment of’ certain other overt acts done by the defendants, consisting of an illegal arrest, amounting in law to malicious prosecution, and alshowing an abuse of legal process; damages in a specific sum are averred to have flowed therefrom. The separate demurrers are all based upon the same ground. In legal phraseology the ground is misjoinder of causes of action, slander and libel with malicious prosecution and abuse of process. The argument proceeds upon the theory that these causes of action may not be joined. Such is undoubtedly true if they be treated as specific causes of action. (De Wolfe v. Abraham, 151 N. Y. 186.) The claim is made that they must be so treated, and that such are the causes of action presented *361by this pleading. The question presénted, therefore, is, what is the cause of action for which plaintiff seeks to recover damages. In Rourke v. Elk Drug Co. (75 App. Div. 145) this specific question was presented. Therein the complaint averred the existence of a combination and conspiracy to injure. Then it proceeded to set forth the overt acts. They appeared as averred to consist of threats against the person, with intimidation, libels upon the plaintiffs’ business reputation, calculated to destroy the business, slanderous language affecting the plaintiffs’ business character, interfering with the advertising of such business and preventing the plaintiffs from reaching customers in the ordinary way, enticing away employees of plaintiffs, inducing a newspaper to commit a breach of contract with them, reducing the plaintiffs’ stock by purchase from those from whom the plaintiffs obtained their supplies, spying upon the plaintiffs’ business and other matters. Among the grounds of demurrer was one that causes of action had been improperly united. In disposing of such question the court said: “ There is but one cause of action alleged. The plaintiffs’ grievances seem to be in the injury to their business as druggists, caused by these defendants doing various acts in pursuit of a single purpose, to wit, the ruin of the business of the plaintiffs.” This case is, therefore, decisive of the defendants’, contention and its rule was adopted by this court upon the prior appeal. It is quite easy in such an action to confuse terms. It is said that the action is an action for conspiracy. Manifestly this is not so, although it has been denominated as such in the opinion of courts. (Place v. Minster, 65 N. Y. 89.) That case, while making use of this term, correctly describes what the action is: “The essence of a conspiracy, so far as it justifies a civil action for damages, is a concert or combination to defraud or to cause other injury to person or property, which actually results in damage to, the per.son * * * injured or defrauded.” Judge Cooley in his Law of Torts very aptly describes it in these words : “ It is seldom, if ever, however, that a case can occur in which a man may not have redress without counting on the joint wrong ; for the injury accomplished by means of the conspiracy may be treated as a distinct wrong in itself, irrespective of the steps that led to it. The general rule is that a conspiracy cannot be made the subject of a civil action unless something is done which, without the conspiracy, would give a right *362of action. The damage is the gist of the action, not the conspiracy; and though the conspiracy may be said to be of' itself a thing amiss, it must nevertheless, until something has been accomplished in pursuance of it, be looked upon as a mere unfulfilled intention of several $o do mischief. When the mischief is accomplished the conspiracy becomes important as it affects the means and measure of redress ; for the party wronged may look beyond the actual participants in committing the injury and join with them as defendants all who conspired to accomplish it. The significance of the conspiracy consists, therefore, in this: That it gives the person injured a remedy against parties not otherwise connected with the wrong. It is also significant as. constituting matter of aggravation, and as such tending to increase the plaintiff’s recovery.” (Cooley Torts [2d ed.], 143, 144.) To the same effect is Lubricating Oil Co. v. Standard Oil Co. (42 Hun, 153). In the criminal law conspiracy is made a distinct offense' (Penal Code, §, 168), but unless the conspiracy be made to commit a felony upon the person of another or to commit arson or burglary the offense is not complete unless some act besides the agreement be done to effect the object thereof. (Id. § 171.) An indictment for conspiracy, save in the excepted cases of the felonies mentioned, requires in order to make it a good pleading to' aver the overt acts done pursuant to the conspiracy. The gravamen of the Offense, however, is the conspiracy and not the overt acts. (People v. Sheldon, 139 N. Y. 251; People v. Willis, 34 App. Div. 203; affd. on appeal, 158 N. Y. 392.) The rule of pleading in an indictment requires that the ■ combination should, be charged; the overt acts committed pursuant thereto are to be stated, and the whole of the allegations, both of combination and of overt acts, may be- considered together in testing the sufficiency of the pleading. In a civil action to recover damages for injury done pursuant to an unlawful combination the rule is in most respects clearly analogous. A conspiracy to do an Unlawful act or .acts,, which are not done, does not furnish the basis for a cause of action, and this for the reason, that the party against whom the conspiracy is leveled can suffer no damage therefrom. It is the act or acts done pursuant thereto which work tlie injury that makes the basis of the cause of action. Manifestly, therefore, it is entirely immaterial how or in what form the action of- the conspirators manifests itself if there*363from injury is inflicted and damages are sustained. Nor can it in the slightest degree affect the cause of action, whether there he a single act done pursuant to the conspiracy or a thousand. The test is, no matter what be the nature of the act, did damage and injury result to the party against whom the conspiracy was leveled % It is •evident that acts done pursuant to the conspiracy may run the whole gamut of actionable wrongs; but if they were done pursuant to the unlawful combination they may be averred and proved, not as separate causes of action, but as means used to work injury and inflict damage: , There may be absent an unlawful combination, yet a concert in illegal wrong makes such parties jointly liable for the trespass, and although, they acted singly, they may. be proceeded against jointly. (Stone v. Dickinson, 5 Allen, 29.) The principle is alike in both cases. In each it is the single injury which is sustained by several acts, either of independent persons or of a combination to do the acts. The gist of the matter in each case comes to rest upon the injury sustained and the cause of action is to redress the single wrong thus done. ■ This complaint, therefore, states a single cause of action and not several.
It should, therefore, be sustained as a good pleading. The interlocutory judgment overruling the demurrer should be affirmed, with costs, with leave to the defendants to withdraw demurrer and to answer upon the payment of costs in this court and in the court below.
Van Brunt, P. J., Patterson and Laughlin, JJ., concurred; Ingraham, J., dissented. •